   Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 1 of 9




                      IN TIlE UNITED STATES DISTRICT COURT                t'fQ\
                       FOR THE WESTERN DISTRICT OF TEXAS                          1 a   202
                               SAN ANTONIO DIVISION                                           LLURT
                           SA20C R-543-OLG
UNITED STATES OF AMERICA,                  COUNT 1: Title 21, U.S.C. § 846,
                                           841(a)(1) & 841(b)(1)(A) - Conspiracy
        Plaintiff,                         to Possess with intent to Distribute
                                           (Methamphetaniiae)
               'p.                         COUNT II: Title 21, U.S.C. § 846,
                                           841(a)(1) & 841(bXl)(A) - Conspiracy
                                           to Possess with Intent to Distribute
                                           (Cocaine)
PAUSTINO CAMPOS NAJERA (2),
GENARO ORTIZ, also known as "Canta" (3),   COUNT LII: Title 21, U.S.C. § 846,
VICENTE RIVERA CENICEROS (4),              841(a)(1) & 841(bXl)(A) - Conspiracy
                                           to Possess with intent to Distribute
GUILLERMO BERMUDEZ OLIVARES (5),           (Heroin)
RAFAEL PALACIOS SANCHEZ (7),               COUNT IV: Title 21, U.S.C. §*
                                           841(a)(1) & 841(b)(iXc), 18 U.S.C. § 2 -
                                           Possession with Intent to Distribute
SALVADOR ELI LOZANO ALVARADO               (Cocaine), and Aiding and Abetting
(10),
JOSE LUIS NAJERA, also known as "Chepc"    COUNT V: Title 21, U.S.C. §
(11),
                                           841(a)(1) & 841(b)(1)(A) - Possession
                                           with intent to Distribute
                                           (Methamphetamine)
SERCIO IVAN CUELLAR, also known as
"Checo" (13),                              COUNT VI: Title 21, U.S.C. §
GERARDO SOTO GOMEZ (14),                   841(a)(1) & 841(b)(1)(A) - Possession
And                                        with intent to Distribute
HOMERO DE LA GARZA (15),                   (Methainphetansine)

        Defendants.                        COUNT VII: Title 21, U.S.C. §
                                           841(a)(1) & 841(b)(I)(A), 18 U.S.C. § 2
                                           - Possession with intent to Distrtbute
                                           (Methaznphctamine), and Aiding and
                                           Abetting
                                           COUNT VIII: Title 21, U.S.C. §
                                           841(a)(i)   & 841(bXI)(A), 18 U.S.C. § 2
                                                         intent to Distribute
                                           - Possession with
                                           (Methamphetamine), and Aiding and
                                           Abetting
                                           COUNT IX: Title 21, U.S.C. § 846,
                                           841(a)(1) & 841(b)(1)(A), 18 U.S.C. § 2
                                           - Attempted Possession with Intent to
                                           Distribute (Cocaine), and Aiding and
                                           Abetting
     Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 2 of 9




                                                        COUNT X:     Title 21, U.S.C. §
                                                        841(aXl) &  841(hXl)(A), 18 U.S.C. § 2
                                                         Possession with intent to Distribute
                                                         Methawphefamlne), and Aiding and
                                                        Abetting
                                                        COUNT XI: TItle 21, U.S.C. § 846
                                                        and 841(a)(l) & 841(bXl)(A), 18 U.S.C.
                                                        § 2 Attempted Possession with Intent
                                                        to Distribute (Metharnphetamlne), and
                                                        Aiding and Abetting

                                                       COUNT XII: Title 21 U.S.C. § 846
                                                       and 841(aXl) & 841(b)(1)(A), 18 VS C
                                                       § 2 * Attempted Possession with Intent
                                                       to Distribute (heroin), and Aiding and
                                                       Abetting
                                                       COUNT XIII: Title 21, U.S.C. § 846
                                                       and 841(a)(1) & 841(b)(1)(A), 18 U.S.C.
                                                       § 2 - Attempted Possession with intent
                                                       to Distribute (Cocaine), and Aiding and
                                                       Abetting
                                                       COUNT XIV: Title 18 U.S.C. §
                                                       1956(a)(2)(BX1) and 1956(h)   -
                                                       Laundering of Monetary Instruments
                                                       Conspiracy


THE GRAND JURY CHARGES:


                                          COUNT ONE
                          [21 U.S.C. § 846, 841(aX1) & 841(b(1)(A)J

       Beginning on or about October 2019, the exact date unknown, and continuing until the date

of this indictment, in the Western District of Texas, Defendants,


                           FAUSTINO CAMPOS NAJERA (2),
                        GENARO ORTIZ, also known as "Carlta" (3),
                          VICENTE RIVERA CENICEROS (4),
                        GUILLEEMO BERMUDEZ OLIVARES (5),

                            RAFAEL PALACIOS SANChEZ (7),
     Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 3 of 9




                      JOSE LUIS NAJERA, also known as "Chepe" (Ii),

                   SERGIO IVAN CUELLAR, also known as "Checo" (13),
                                      and
                            IJOMERO DE LA GARZA (15),
knowingly and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to commit the following offenses against the United States: to

distribute a controlled substance, which offense involved 500 grams or more of a mixture or

substance   containing a detectable amount of methamphetamine, a Schedule II Controlled

Substance, in violation of Title 21, United States Code Sections 841(a)(l) and 841(bXlXA). All

in violation of Title 21, United States Code, Section 846.

                                             COUNT TWO
                          [21 U.S.C.   fi   846, 841(a)(1) & 841(bX1XA)J

       Beginning on or about October 2019, the exact date unknown, and continuing until the date

of this indictment, in the Western District of Texas, Defendants,


                           FAUSTINO CAMPOS NAJERA (2),
                        GENARO ORTIZ, also known as "Carita" (3),
                          VICENTE RIVERA CENICEROS (4),
                        GUILLERMO BERMUDEZ OLIVARES (5),

                            RAFAEL PALACIOS SANChEZ (7),

                      SALVADOR ELI LOZANO ALVARADO (10),
                     JOSE LUIS NAJERA, also known as "Chepe" (11),

                               GERARDO SOTO GOMEZ (14),


knowingly and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to commit the following offenses against the United Slates: to

distribute a controlled substance, which offense involved    5   kilograms or more of a mixture or

substance containing a detectable amount of cocaine, a Schedule H Controlled Substance, in
     Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 4 of 9




 violation of Title 21, United States Code Sections 841(a)(1) and 841(b)(1)(A). All in violation of

 Title 21, United States Code, Section 846.


                                        COUNT THREE
                           [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)(A)J

        Begimiing on or about October 2019, the exact date unknown, and continuing until the date

of this indictment, in the Western District of Texas, Defendants,

                         GENARO ORTIZ, also known as "Carita" (3),
                                         and
                            RAFAEL PALACIOS SANCHEZ (7),
knowingly and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to commit the following offenses against the United States: to

distribute a controlled substance, which offense involved      1   kilogram or more of a mixture or

substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code Sections 841 (a)( 1) and 841 (b)( 1 )(A). All in violation of

Title 21, United States Code, Section 846.


                                          COUNT FOUR
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2]

       That on or about November 22, 2019, in the Western District of Texas, Defendant,

                             VICENTE RIVERA CENICEROS (4),


aided and abetted by others, did knowingly, intentionally and unlawfully possess with the intent

to distribute, a controlled substance, which offense involved a mixture or substance containing a

detectable amount of cocaine, a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841 (b)(l)(C) and 18 U.S.C.      § 2.




                                                  4
     Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 5 of 9




                                            COUNT FIVE
                              [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)J

        That on or about December 6, 2019, in the Western District of Texas, Defendant,

                          GUILLERMO BERMUDEZ OLIVARES (5),

did knowingly, intentionally and unlawfully possess with the intent to distribute, a controlled

substance, which offense involved 500 grams of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Sections 841 (a)( 1) and 841 (b)( 1 )(A).


                                           COUNT SIX
                              [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)J

        That on or about February 12, 2020, in the Western District of Texas, Defendant,

                          GUILLERMO BERMUDEZ OLIVARES (5),

did knowingly, intentionally and unlawfully possess with the intent to distribute, a controlled

substance, which offense involved 500 grams of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(l)(A).


                                          COUNT SEVEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)    and 18 U.S.C. § 2]

       That on or about March 6, 2020, in the Western District of Texas, Defendants,

                           FAUSTINO CAMPOS NAJERA (2),
                        GENARO ORTIZ, also known as "Carita" (3),
                          VICENTE RIVERA CENICEROS (4),
                                        and
                      JOSE LUIS NAJERA, also known as "Chepe" (11)

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 500 grams or more of a mixture
     Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 6 of 9




 or substance containing a detectable amount bf methamphetamine, a Schedule II Controlled

 Substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and

 18 U.S.C. § 2.



                                          COUNT EIGRT
                     [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)    and 18 U.S.C. § 21
        That on or about March 23, 2020, in the Western District of Texas, Defendants,

                          VICENTE RIVERA CENICEROS (4),
                    SERGIO IVAN CUELLAR,, also known as "Checo" (13),
                                       and
                             IIOMERO DE LA GARZA (15),
aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 500 grams or more of a mixture

or substance containing a detectable amount of methamphetamine, a Schedule II Controlled

Substance, in violation of Title 21, United States Code, Sections 841 (a)( 1) and 841 (b)( 1 )(A) and

18 U.S.C. § 2.



                                          COUNT NINE
                  [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)(A)    and 18 U.S.C. § 2J

       That on or about March 30, 2020, in the Western District of Texas, Defendant,

                             FAUSTINO CAMPOS NAJERA (2),

aided and abetted by others, did knowingly, intentionally and unlawfully attempt to possess with

the intent to distribute, a controlled substance, which offense involved 5 kilograms or more of a

mixture or substance containing a detectable amount of cocaine, a Schedule II Controlled

Substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A), and

18 U.S.C. § 2. All in violation Title 21, United States Code, Section 846.
     Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 7 of 9




                                            COUNT TEN
                    121   USC   § 841(a)(1)   & 841 (b)(1)(A) and 18 U S C         § 2]

        That on or about April 28, 2020, in the Western District of Texas, Defendants,



                                FAUSTINO CAMPOS NAJERA (2),
                                                                          a
                           CENARO ORTJZ.,        also   known   as "Carits" (3)


                                                  and
                       JOSE LUIS NAJERA, also known             as   "Chepe"   (11),


aided and   abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which ofrense involved 500 grams or more of a mixture

or substance containing a detectable aMount of methamphetamine, a Schedule                    11   Controlled

Substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(IXA), and

18 U.S.C. § 2.


                                        COUNT ELEVEN
                 [21 U.S.C.     846, 841(a)(i)   & 841 (b)(1)(A) and iS U.S.C.         § 2]

       That on   or about June 29, 2020, in the Western District of Texas, Defendant,

                          GENARO ORTIZ, also known as "Canta" (3),

aided and abetted by others, did knowingly, intentionally and unlawfully attempt to possess with

the intent to distribute, a controlled substance, which offense involved 500 grams or mote of a

mixture or substance containing a detectable amount of methamphetamine, a Schedule II

Controlled Substance, in violation of Title 21, United States Code, Sections 841 (a)(1) and

841(bXIXA), and 18 U.S.C. § 2.     All in violation    of Title 21, United States Code, Section 846.


                                       COUNT TWELVE
                 [21 U.S.C. §   846, 841(a)(1)   & 841(b)(1)(A) and     18 U.S.C.      § 21

       That on or about June 29, 2020, in the Western District of Texas, Defendant,


                                                   7
      Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 8 of 9




                         GENARO ORTIZ, also known as "Carita" (3),

 aided and abetted by others, did knowingly, intentionally and unlawfully attempt to possess with

 the intent to distribute, a controlled substance, which offense involved 5 kilograms or more of
                                                                                                 a
 mixture or substance containing a detectable amount of cocaine, a Schedule II Controlled

 Substance, in violation of Title 21, United States Code, Sections 841 (aX 1) and 841 (bXl XA), and

 18 U.S.C. § 2. All in violation of Title 21, United States Code, Section 846.



                                   COUNT THiRTEEN
                [21 U.S.C. §    846, 841(a)(i) & 841(b)(1)(A) and 18 U.S.C. § 21

        That on or about June 29, 2020, in the Western District of Texas, Defendant,

                         GENARO ORTIZ, also known as "CarIta" (3),

aided and abetted by others did knowingly, intentionally and unlawfully attempt to possess with

the intent to distribute, a controlled substance, which offense involved   1   kilogram or more of a

mixture or substance containing a detectable amount of heroin, a Schedule I Controlled Substance,

in violation of Title 21, United States Code, Sections 841(a)(I) and 84l(bXI)(A), and 18 U.S.C. §

2. All in violation of Title 21, United States Code, Section 846.

                                      COUNT FOURTEEN
                           [18 U.SC. §  l956(a)2)B)(i) and 1956(b)J

       Beginning on or about October 2019, the exact date unknown, and continuing until the date

of this indictment, in the Western District of Texas, Defndants,



                           FAUSTINO CAMPOS NAJERA (2),
                        GENARO ORTIZ, also known as "Carita" (3),
                           RAFAEL PALACIOS SANCHEZ (7),

                                        and
                      JOSE LU1S NAJERA, also known as "Chepe" (11)

did knowingly conspire with others known and unknown to the Grand Jury to transport, transmit
        Case 5:20-cr-00543-OLG Document 64 Filed 11/18/20 Page 9 of 9




and transfer, and attempt to transport, transmit and transfer monetary instruments and funds from

a place in the United States to or through a place outside the United States, knowing that the

monetary instrument and funds involved represented the proceeds of a specified unlawful activity,

to-wit: drug trafficking violations of Title 21, United States Code, Sections 846 and 841 (a)( I),

knowing that such transportation, transmission, and transfer was designed in whole or in part to

conceal and disguise the nature, the location, the source, the ownership, or the control of the

proceeds of the specified unlawful activity, in violation of Title 18, United States Code, Sections

1   956(a)(2XBXi) and 1956(h).




GREGG N. SOFER
UNITED STATES AUORNEY



BY:
         ADRIAN ROSALES
         Assistant United States Attorney
